TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00569-CV





A. T. Edwards, Appellant


v.


Mike Swim, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 223,519, HONORABLE ORLINDA L. NARANJO, JUDGE PRESIDING





PER CURIAM



	Appellant A. T. Edwards has filed an unopposed motion to dismiss this appeal. 
The motion is granted.  Tex. R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Jones and B. A. Smith
Dismissed on Appellant's Motion
Filed:  April 10, 1996
Do Not Publish